Citation Nr: 9904101	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  96-08 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred in connection with the veteran's 
hospitalization at Winter Park Pavilion on May 9, 1995. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The veteran served on active duty from June 1988 to June 
1993.  He had an additional 10 months and 8 days of active 
duty service.

The appeal is brought to the Board of Veterans' Appeals 
(Board) from a rating determination by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Bay Pines.  The 
VA Regional Office (RO) of jurisdiction is St. Petersburg.

The Board remanded the case in October 1997.


FINDINGS OF FACT

1.  Service connection has been granted for organic mental 
disorder, closed head injury, rated as 100 percent disabling, 
and the RO has determined that such disorder has rendered the 
veteran incompetent.

2.  The May 9, 1995 private hospital admission was for 
behavior at a military-site facility clearly and consistently 
reflecting the service-connected disability including 
apparent acting out in accordance with directions given the 
veteran by voices/ auditory hallucinations.

3.  The veteran was taken and expeditiously admitted to the 
Winter Park Pavilion facility by law enforcement agents.

4.  Evidence and medical opinion establishes a reasonable 
probability that the May 9, 1995 hospitalization at Winter 
Park Pavilion was under circumstances for which comparable 
and immediately adequate VA facilities have not been 
demonstrated to have been reasonably and feasibly available; 
and in any event, an attempt by Police to use VA facilities 
beforehand would have been impractical.  


CONCLUSION OF LAW

The criteria for reimbursement of or payment for the cost of 
unauthorized medical treatment at the Winter Park Pavilion on 
May 9, 1995, have been met.  38 U.S.C.A. § 1728 (West 1991); 
38 C.F.R. § 17.120 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

From the outset, the Board would note that it has clear 
jurisdictional authority within laws and regulations on the 
issue at hand.  See, i.e., 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.101, and other guidelines as cited in Zimick v. West, 11 
Vet. App. 458 (1998); see also, Webb v. Brown, 7 Vet. App. 
122 (1994)].  

The United States Court of Veterans Appeals (Court) has held 
that although the decision to authorize such non-VA care or 
not is discretional within VA and the Secretary under cited 
provisions, the right of a veteran to appeal thereon is 
basic.  See Zimick at 48.

Legislation providing for medical treatment benefits to 
veterans contemplates that Government facilities, which are 
especially maintained for that purpose at considerable 
expense, shall be used to the fullest extent possible. 38 
U.S.C.A. § 1703 (West 1991).  

There are, however, regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private medical facilities under certain 
circumstances.

It is noteworthy that the Court has also held that the 
Secretary's authority to contract with private agencies or 
persons (i.e., hospitals) for such necessary services is 
broad under 38 U.S.C.A. § 513.  See Zimick, supra, at 51.  As 
identified by the Court, the standard used to assess whether 
the Secretary's discretion to authorize or not was used 
judiciously in any given case is whether it was "arbitrary, 
capricious, an abuse of discretion or not otherwise in 
accordance with law".  See Malone v. Gober, 10 Vet. App. 539, 
543 (1997).

The provisions of 38 U.S.C.A. § 1703, as also further 
implemented in 38 C.F.R. §§ 17.52, 17.53, 17.54, etc., 
provide for hospital care and medical services in non-VA 
facilities under certain circumstances.  Such care must be 
authorized in advance.  

However, there are totally separate provisions available for 
circumstances when there is no prior authorization or it has 
not been requested, and reimbursement of the expenses of such 
care is requested, as in this case.  

Veterans entitled to hospital care or medical services may be 
reimbursed (or payment made, under specific circumstances on 
their behalf to another facility, etc.), under certain 
circumstances for the reasonable value of such care or 
services for which such veterans have made payment from 
sources other than VA.  

The circumstances set forth under the law [38 U.S.C.A. § 1728 
(West 1991); 38 C.F.R. § 17.120 (1998)] are specific, and 
include the following:

(1)  Such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health;


(2)  Such care or services were rendered 
to a veteran in need thereof:

	(A) for an adjudicated service-
connected disability;

	(B) for a nonservice-connected 
disability associated with and held to be 
aggravating a service-connected 
disability;

	(C) for any disability of a veteran 
who has a total disability permanent in 
nature from a service-connected 
disability, or

	(D) for any illness, injury or 
dental condition 

(2) medically determined to have been in 
need of care or treatment to make 
possible such veteran's entrance into a 
course of training, or prevent 
interruption of a course of training, or 
hasten the return to a course of training 
which was interrupted because of such 
illness, etc.; and

(3)  VA or other federal facilities were 
not feasibly available, and an attempt to 
use them beforehand would not have been 
reasonable, sound, wise or practical.  

The Court has also held that the law, with respect to 
reimbursement for unauthorized medical treatment requires 
that each criterion must be met to prevail in a claim for 
reimbursement.  See Hayes v. Brown, 6 Vet. App. 66 (1993), 
Parker v. Brown, 7 Vet. App. 116, 119 (1994).  



The Court has also described the various impacting factors 
which must be taken into account in a determination as to 
whether an attempt to use VA facilities would have been 
"reasonable, sound, wise or practical" as contemplated under 
the aforecited statute.  See Hennessey v. Brown, 7 Vet. App. 
143, 147 (1994); Cotton v. Brown, 7 Vet. App. 325, 328 
(1995).  

However, these and the other elements of medical emergency 
and feasible availability of VA facilities are cumulative 
criteria rather than independent bases for consideration of 
reimbursement.  See, e.g., Malone v. Gober, 10 Vet. App. 539, 
543 (1997); Cotton v. Brown, op. cit.; Argo v. Derwinski, 2 
Vet. App. 509, 510 (1992).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See, i.e., 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  

The Court has admonished VA not to substitute its judgment 
for that of a medical expert.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

The provisions of 38 C.F.R. 4.130 delineate the nomenclature 
for mental disorders to include schizophrenia and other 
psychotic disorders rated under Diagnostic Code 9201 through 
9211; as well as delirium, dementia and other cognitive 
disorders to include organic mental disorder as rated under 
Diagnostic Codes 9300 through 9327.  As noted therein, the 
nomenclature employed in § 4.130 is based on the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, 
of the American Psychiatric Association (DSM-IV).



Factual Background

The veteran has service connection for an organic mental 
disorder as a result of a closed head injury for which a 100 
percent rating has been assigned since 1993, and the veteran 
is rated as incompetent.

Extensive clinical records in the file prior to the incident 
in question herein refer to ongoing behavioral problems 
including auditory and visual hallucinations, excessive 
motion and other symptoms which, as noted in pertinent VA 
regulations and the provisions of 38 C.F.R. Part 4, are 
classically attributed to given psychoses including, 
specifically, schizophrenia.

Prior to the private admission in question, the veteran had 
been most recently hospitalized by VA from April 5 to May 2, 
1995 with exacerbation of hallucinatory activity, suicidal 
and homicidal ideations, and a notation that on his most 
recent VA admission for 35 days in 1994, he had been 
diagnosed as having multiple personality disorder and organic 
brain disorder.  During the April-May 1995 VA care, he was 
diagnosed as having psychosis "not otherwise specified, rule 
out psychotic depression".

It is of interest that VA outpatient records dated May 23, 
1995 show that the veteran had been and was still actively 
hallucinating.  The physician felt he was incompetent.  

A further VA memorandum is of record dated May 26, 1995 
noting the opinion of the physician to the effect that the 
veteran was incompetent and needed a fiduciary.  It was noted 
that such action had been proposed to find him incompetent in 
1993, but further action had not been taken thereon at that 
time.  

In a rating dated June 8, 1995, the veteran was found 
incompetent by VA.


In a VA Form 21-4138 filed on June 15, 1995, the veteran 
filed the claim herein concerned.  He described having been 
released from a VA facility after his April-May 1995 care, 
after being removed from certain medications, and after which 
he had undertaken some aberrant behavior at the Naval Base in 
Orlando at the behest of his "voices"/hallucinations, and 
that the Exchange had called the local Police who had picked 
him up and taken him to the nearest facility.

A document from the private facility was submitted showing 
the amount owed, was in the amount of $3533.11.

Of record is a report of contact from the Winter Park 
Pavilion dated May 11, 1995, to the effect that the veteran 
had been admitted through their emergency room on May 9, 1995 
at 1410 hours with an preliminary or admitting diagnosis of 
"undifferentiated schizophrenia".   

The initial denial of the claim by the RO on July 3, 1995, 
was on the entirely inaccurate basis that the veteran had no 
service-connected disability.   

That error was later clarified, at which time the claim was 
denied on the basis that he was not service-connected for the 
disorder for which he had been hospitalized, namely 
"schizophrenia".

VA hospital reports show that the veteran as subsequently 
rehospitalized by VA on more than one occasion with ongoing 
suicidal ideas and depression with symptoms similar to those 
reflected in VA regulations as classically attributable to 
schizophrenia, i.e., hallucinations, etc.

The Board remanded the case in pertinent part for the 
acquisition of any additional private treatment records.  

According to a copy in the file of a purported letter from 
the RO to the Winter Park Pavilion dated August 8, 1998, the 
veteran had signed an authorization/release for, a VA Form 
21-4142, for the records of his care from May 9, 1995.  A 
copy of that release was apparently not retained by the RO.  

A copy is in the file of a purported facsimile (FAX) cover or 
transmittal sheet from VA to the private facility [although 
inexplicably, the original or even a copy of the attachment 
VA Form 21-4142, said to have been associated therewith it is 
not].  Moreover, that FAX cover sheet copy has no dating, 
receipt or other automatic verification data ascribed thereon 
or at the top thereof which would in any way reflect actual 
transmittal and/or receipt.

In response to the Board's remand, the RO sent the veteran 
another letter asking that he fill out and sign another VA 
Form 21-4142, and absent that, the RO returned the claim to 
the Board.

Analysis

Initially, the Board finds that the veteran's claim for 
reimbursement for private hospitalization on May 9, 1995, is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

In this case, it suffices to state that the clear intent of 
the Board's remand was not fulfilled by the perfunctory 
request for another release form when an adequate one had 
already been received and should have been available had it 
been maintained as would be acceptable standard practice.  
Theoretically, under Stegall v. West, 11 Vet. App. 268 
(1998), since a veteran is entitled to having the mandates of 
a remand carried out, the Board would ordinarily have no 
alternative but to return the case for the completion of the 
remand mandate.  




However, there is one other viable option in a case such as 
this.  That is when the evidence already of record provides 
an adequate basis for an allowance.  Such is clearly the case 
herein.  

In weighing the benefit of returning the case for additional 
evidence, as may or may not be available, with the efficacy 
and utility of rendering an equitable disposition at this 
time, the Board concludes that the latter is unequivocally 
the reasonable and infinitely more appropriate course of 
action.

Thus, given the circumstances and current data of record, the 
Board is satisfied that sufficient and adequate evidence is 
in the file for an equitable disposition of the case, and 
accordingly, VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

With regard to unauthorized medical expense cases, the Board 
would note from the start that the Court had directly 
addressed reimbursement cases from the standpoint that while 
all facets of the criteria must be met, that nonetheless, the 
criteria are cumulative in nature.  See Malone v. Gober, Argo 
v. Derwinski, and Cotton v. Brown cases, op. cit.

Moreover, the Board is also both cognizant and mindful of the 
fact that the Court has clearly held in Malone that the Board 
has both an affirmative mandate and concomitant authority to 
reach some sort of an equitable accommodation in situations 
such as this.  

Thus, since the veteran meets all other requirements, there 
are basically only two final questions to be resolved, 
namely, was his situation an emergency, and was there a 
reasonably feasible VA facility which could handle the 
medical question as contemplated within the scope of 
pertinent regulatory guidelines.

The first issue to be resolved is whether the herein 
concerned circumstances constituted an emergency.  The Board 
finds that there is every reasonable basis for finding in the 
affirmative.  

The veteran was hospitalized shortly before, during and 
shortly after the May 9, 1995 date for ongoing episodes of 
behavior which were remarkably always a continuation of that 
for which he has clearly warranted the 100 percent rating.  

On that May 9th date, specifically, whether his medications 
had or had not been changed by VA, or regardless of any other 
such attendant circumstances, the veteran clearly was having 
an ongoing problem with being burdened by auditory (if not 
visual) hallucinations.  In fact, then, like on repeated 
similar occasions, he had gotten into trouble (in this case, 
at a military facility, which called the Police) by 
unfortunately listening to and doing what he was told by his 
"voices".  

Since the veteran is rated as 100 percent disabled and 
incompetent due to a service-connected psychiatric 
disability, and has a long history of such problems, it is 
inappropriate to expect from him standard conduct or 
behavior.  Certainly from the point of view of the military 
facility and the law enforcement agents they called, it was 
an emergency situation.  And from all accounts, probably, 
from the point of view of his health and certainly his well-
being, it was as well.  

However, that is not particularly relevant to the situation 
herein, since it is clear that as everyone else perceived it 
as an emergency, it is that perception that is paramount 
under these circumstances.

Furthermore, the veteran's listening to the directives of his 
auditory hallucinations was the immediate precursor to his 
trouble at the Navy Exchange, at which point the manager 
called the police, and it was felt he needed hospitalization.  




Given the nature of the behavior, it is entirely conceivable 
that an admitting diagnosis at this facility [wherein the 
veteran was not readily known], by persons not otherwise 
familiar with his specific and peculiar diagnosis, would have 
been schizophrenia.  In fact, from outward appearances, his 
behavior was entirely consistent with that as clearly and 
unequivocally described in terms of DSM-IV, regardless of the 
true basic underlying reasons for such behavior.  

To conclude that the schizophrenic diagnosis under those 
circumstances was something separate and apart from the 
service-connected diagnosis is inappropriate.

By any definition, whether objective or subjective in nature, 
the Board finds that the veteran's care at Winter Park 
Pavilion on May 9, 1995 must be considered reasonable and 
clearly within the contextual definition of an "emergency".  
There is no sound basis for concluding that the veteran 
should have been expected to go to VA.  For that matter, 
there is no sound basis for finding that even the military 
site/facility and/or law enforcement authorities should have 
been expected to know about VA hospitalizations.  Even if 
they thought to ask the incompetent and actively 
hallucinating and behaviorally stimulated and aggressively 
acting-out veteran, there would have been no reason for their 
believing anything he told them at that point.  

In that regard, parenthetically, but not pivotal herein, it 
is noted that when contact was made by the facility to VA, 
which was done in an admittedly timely manner, VA was 
completely in error when it stated that he had no service-
connected disability when in fact he did, and his disability 
was rated as 100 percent disabling.

This conclusion is entirely consistent with the Court's 
admonitions to look for and find an equitable, infinitely 
responsible, accommodation for the seriously ill and badly 
disabled veteran's problems and is in concert with both the 
spirit and letter of the pertinent regulations relating 
thereto.  

Accordingly, VA is obligated to provide payment for or 
reimburse medical expenses incurred in connection with the 
veteran's unauthorized private medical care at a private 
facility, the Winter Park Pavilion on May 9, 1995, pursuant 
to the provisions of 38 U.S.C.A. § 1728.


ORDER

Reimbursement of or payment for the expenses associated with 
a period of unauthorized hospitalization at Winter Park 
Pavilion on May 9, 1995, is granted, subject to the 
regulations pertaining to the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

